Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11182572. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim limitations represent a broader version of the those in the ‘572 patent.

Current application:
Patent No. 11182572
1. A method of auxiliary data capture control, the method comprising: storing, at a data capture device, a trigger condition and a baseline value captured by a sensor; controlling the sensor to obtain captured data; determining, based on the captured data and the baseline value, whether the trigger condition is satisfied, wherein the trigger condition includes whether the captured data exceeds the baseline value and whether a variance in the captured data over a configurable time period is below a variance threshold; and when the trigger condition is satisfied, controlling an auxiliary data capture sensor to obtain auxiliary captured data.
2. The method of claim 1, further comprising transmitting the auxiliary captured data to a host computing device.
3. The method of claim 1, wherein the trigger condition further includes whether the captured data exceeds the baseline value by a threshold.
4. The method of claim 1, wherein controlling the auxiliary data capture sensor to obtain auxiliary captured data includes controlling an auxiliary image sensor to capture an image frame.
5. The method of claim 1, wherein the auxiliary data capture sensor is an auxiliary image sensor operating in a video mode; and wherein controlling the auxiliary data capture sensor to obtain auxiliary captured data includes retrieving a most recent frame captured by the auxiliary image sensor.
6. The method of claim 1, wherein the auxiliary data capture sensor is an auxiliary image sensor operating in a video mode; and wherein controlling the auxiliary data capture sensor to obtain auxiliary captured data includes retrieving a frame captured by the auxiliary image sensor, the frame having a timestamp corresponding to a time at which the trigger condition was satisfied.
7. The method of claim 1, further comprising capturing weight data; and wherein the trigger condition further includes: whether the weight data is non-zero; and whether a variance in the weight data over a configurable time period is below a threshold.
8. The method of claim 1, further comprising: in response to the data capture device initializing, capturing initial data; and setting the baseline value based on the initial data.
9. A data capture device comprising: a memory storing a trigger condition and a baseline value; a sensor; an auxiliary data capture sensor; and a processor connected with the memory, the sensor and the auxiliary data capture sensor, the processor configured to: control the sensor to obtain captured data; determine, based on the captured data and the baseline value, whether the trigger condition is satisfied, wherein the trigger condition includes whether the captured data exceeds the baseline value and whether a variance in the captured data over a configurable time period is below a variance threshold; and when the trigger condition is satisfied, control the auxiliary data capture sensor to obtain auxiliary captured data.
10. The data capture device of claim 9, further comprising a communications interface; and wherein the processor is further configured to transmit the auxiliary captured data to a host computing device via the communications interface.
11. The data capture device of claim 9, wherein the trigger condition further includes whether the captured data exceeds the baseline value by a threshold.
12. The data capture device of claim 9, wherein the auxiliary data capture sensor is an image sensor, and wherein the processor is configured to control the auxiliary data capture sensor to capture an image frame.
13. The data capture device of claim 9, wherein the auxiliary data capture sensor is an auxiliary image sensor operating in a video mode; and wherein the processor is configured to control the auxiliary data capture sensor to obtain auxiliary captured data by retrieving a most recent frame captured by the auxiliary image sensor.
14. The data capture device of claim 9, wherein the auxiliary data capture sensor is an auxiliary image sensor operating in a video mode; and wherein the processor is configured to control the auxiliary data capture sensor to obtain auxiliary captured data by retrieving a frame captured by the auxiliary image sensor, the frame having a timestamp corresponding to a time at which the trigger condition was satisfied.
15. The data capture device of claim 9, further comprising a weigh-scale; wherein the processor is further configured to control the weigh-scale to obtain weight data; and wherein the trigger condition further includes whether the weight data is non-zero; and whether a variance in the weight data over a configurable time period is below a threshold.
16. The data capture device of claim 9, wherein the processor is further configured to: in response to the data capture device initializing, control the sensor to capture initial data; and set the baseline value based on the initial data.
1. A method of auxiliary data capture control, the method comprising: storing, at a data capture device, a trigger condition and a baseline infrared value captured by an infrared sensor; controlling the infrared sensor to obtain captured infrared data; determining, based on the captured infrared data and the baseline infrared value, whether the trigger condition is satisfied, wherein the trigger condition includes whether the captured infrared data exceeds the baseline infrared value and whether a variance in the captured infrared data over a configurable time period is below a variance threshold; and when the trigger condition is satisfied, controlling an auxiliary data capture sensor to obtain auxiliary captured data.
2. The method of claim 1, further comprising transmitting the auxiliary captured data to a host computing device.
3. The method of claim 1, wherein the trigger condition further includes whether the captured infrared data exceeds the baseline infrared value by a threshold.
4. The method of claim 1, wherein controlling the auxiliary data capture sensor to obtain auxiliary captured data includes controlling an auxiliary image sensor to capture an image frame.
5. The method of claim 1, wherein the auxiliary data capture sensor is an auxiliary image sensor operating in a video mode; and wherein controlling the auxiliary data capture sensor to obtain auxiliary captured data includes retrieving a most recent frame captured by the auxiliary image sensor.
6. The method of claim 1, wherein the auxiliary data capture sensor is an auxiliary image sensor operating in a video mode; and wherein controlling the auxiliary data capture sensor to obtain auxiliary captured data includes retrieving a frame captured by the auxiliary image sensor, the frame having a timestamp corresponding to a time at which the trigger condition was satisfied.
7. The method of claim 1, further comprising capturing weight data; and wherein the trigger condition further includes: whether the weight data is non-zero; and whether a variance in the weight data over a configurable time period is below a threshold.
8. The method of claim 1, further comprising: in response to the data capture device initializing, capturing initial infrared data; and setting the baseline infrared value based on the initial infrared data.
9. A data capture device comprising: a memory storing a trigger condition and a baseline infrared value; an infrared sensor; an auxiliary data capture sensor; and a processor connected with the memory, the infrared sensor and the auxiliary data capture sensor, the processor configured to: control the infrared sensor to obtain captured infrared data; determine, based on the captured infrared data and the baseline infrared value, whether the trigger condition is satisfied, wherein the trigger condition includes whether the captured infrared data exceeds the baseline infrared value and whether a variance in the captured infrared data over a configurable time period is below a variance threshold; and when the trigger condition is satisfied, control the auxiliary data capture sensor to obtain auxiliary captured data.
10. The data capture device of claim 9, further comprising a communications interface; and wherein the processor is further configured to transmit the auxiliary captured data to a host computing device via the communications interface.
11. The data capture device of claim 9, wherein the trigger condition further includes whether the captured infrared data exceeds the baseline infrared value by a threshold.
12. The data capture device of claim 9, wherein the auxiliary data capture sensor is an image sensor, and wherein the processor is configured to control the auxiliary data capture sensor to capture an image frame.
13. The data capture device of claim 9, wherein the auxiliary data capture sensor is an auxiliary image sensor operating in a video mode; and wherein the processor is configured to control the auxiliary data capture sensor to obtain auxiliary captured data by retrieving a most recent frame captured by the auxiliary image sensor.
14. The data capture device of claim 9, wherein the auxiliary data capture sensor is an auxiliary image sensor operating in a video mode; and wherein the processor is configured to control the auxiliary data capture sensor to obtain auxiliary captured data by retrieving a frame captured by the auxiliary image sensor, the frame having a timestamp corresponding to a time at which the trigger condition was satisfied.
15. The data capture device of claim 9, further comprising a weigh-scale; wherein the processor is further configured to control the weigh-scale to obtain weight data; and wherein the trigger condition further includes whether the weight data is non-zero; and whether a variance in the weight data over a configurable time period is below a threshold.
16. The data capture device of claim 9, wherein the processor is further configured to: in response to the data capture device initializing, control the infrared sensor to capture initial infrared data; and set the baseline infrared value based on the initial infrared data.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887